Citation Nr: 0802749	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
bilateral hearing loss and assigned an initial zero percent 
rating, effective January 12, 2004, the date of receipt of 
the veteran's original claim.


FINDING OF FACT

Repeated audiometric testing shows that the veteran has, at 
worst, Level I hearing in the right and left ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In this case, in a February 2004 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran that VA would assist him in obtaining any 
information that he felt would support his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman, such as the 
assignment of an initial rating, the matter at issue in this 
case.  However, the RO corrected this deficiency by issuing a 
letter to the veteran in March 2006, specifically for the 
purpose of notifying him of the additional elements imposed 
by the Court in Dingess/Hartman.  The RO then reconsidered 
the veteran's claim, as evidenced by the May 2007 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  The veteran has specifically 
indicated that he has no additional evidence to submit in 
support of his claim.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2007).

In that regard, the Board notes that at an April 2006 RO 
hearing, the veteran testified that he had applied to the 
Social Security Administration (SSA) for disability benefits, 
in part for a hearing loss disability.  The record shows that 
the RO contacted has SSA on five occasions in an attempt to 
obtain these records.  While SSA has forwarded some records 
which show that the veteran's application for disability 
benefits has been denied and is currently in appeal status, 
the records forwarded by SSA do not include medical records 
used in making its decision.  However, the veteran himself 
has identified the audiometric examination he underwent in 
connection with his application for SSA benefits and the RO 
has obtained this record.  The Board has considered it in 
rendering its decision below.  There is no indication in the 
record, no has the veteran contended, that there are 
additional, relevant records from SSA which have not yet been 
obtained.  In view of the foregoing, the Board finds that 
VA's duty to assist has been met and that a remand for 
additional development would only result in unnecessarily 
delaying this matter with no benefit flowing to the veteran.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran has also been afforded two VA medical 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2007).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  Thus, no further notification or development 
action is necessary on the issue now being decided.  Again, 
neither the veteran nor his representative has argued 
otherwise.


Background

The veteran's service medical records contain hearing 
conservation data worksheets showing that he underwent 
audiometric testing in connection with his work in the hanger 
shop.  It was noted that he did not wear hearing protection.  

At his March 1972 military separation medical examination, 
the veteran's ears were normal on clinical evaluation.  On a 
report of medical history, the veteran denied hearing loss.  
Audiometric testing revealed that the veteran's right ear 
pure tone thresholds were 5, 5, 0, 25, 30, and 45 decibels at 
500, 1,000, 2,000, 3,000, 4,000, and 6,000 hertz, 
respectively.  Left ear pure tone thresholds were 5, 5, 0, 
10, 25, and 30 decibels at the same tested frequencies.

In January 2005, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss and tinnitus.

In connection with his claim, the veteran was afforded a VA 
medical examination in March 2004.  He reported a history of 
noise exposure during service, particularly on the flight 
line.  He indicated that he had not worn hearing protection 
for most of his period of active duty.  As a civilian, he 
reported occupational noise exposure as a welder on the 
railroads.  He indicated that he wore hearing protection 
during his employment.  Audiometric testing revealed that the 
veteran's right ear pure tone thresholds were 10, 10, 20, 55, 
and 65 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  The four-frequency right pure tone average was 
37 decibels.  Left ear pure tone thresholds were 10, 10, 40, 
50, and 70 decibels at the same tested frequencies.  The 
four-frequency left pure tone average was 42 decibels.  
Speech recognition using the Maryland CNC Word list was 96 
percent correct on the right and 98 percent correct on the 
left.  After examining the veteran and reviewing his claims 
folder, the examiner diagnosed high frequency hearing loss 
and tinnitus, bilaterally.  He concluded that it was at least 
as likely as not that the veteran's hearing loss and tinnitus 
were related to noise exposure during military service.  

Based on this evidence, in an April 2004 rating decision, the 
RO granted service connection for bilateral hearing loss 
assigned an initial zero percent rating, effective January 
12, 2004.  The RO also granted service connection for 
tinnitus and assigned an initial 10 percent rating, with the 
same effective date.  The veteran appealed the RO's 
determination regarding his hearing loss, arguing that a 
higher rating was warranted.  

In support of his appeal, the RO received a May 2005 
examination report from a private physician, who had 
apparently examined the veteran in connection with his 
application for disability benefits to SSA.  The veteran 
reported decreased hearing in both ears with a history of 
noise exposure in the military.  The examiner noted that a 
hearing test showed normal hearing in the lower frequencies 
with a severe symmetrical hearing nerve loss in the upper 
frequencies.  Speech understanding was 100 percent in the 
right ear and 90 percent in the left ear.  The diagnosis was 
bilateral high frequency noise-induced hearing loss with 
tinnitus.  

In April 2006, the veteran testified at a hearing at the RO.  
He described the difficulties he had experienced as a result 
of his hearing loss.  Specifically, he indicated that he had 
difficulty hearing in noisy environments and difficulty 
hearing others speak when they were not looking at him.  The 
veteran testified that he was no longer working and that one 
of the many reasons he had retired was he had difficulty 
hearing his colleagues in their noisy work environment.  

In December 2006, the veteran was afforded another VA medical 
examination at his request.  Audiometric testing revealed 
that the veteran's right pure tone thresholds were 15, 15, 
30, 70, and 80 decibels at 500, 1,000, 2,000, 3,000 and 4,000 
hertz, respectively.  The four-frequency right pure tone 
average was 48.75 decibels.  Left ear pure tone thresholds 
were 15, 15, 30, 60, and 80 decibels at the same tested 
frequencies.  The four-frequency right pure tone average was 
46.25 decibels.  Speech recognition using the Maryland CNC 
Word List was 96 percent correct, bilaterally.  The diagnosis 
was sensorineural hearing loss.  The veteran indicated that 
he was interested in obtaining hearing aids.  


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2007).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2007).


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an initial compensable rating 
for bilateral hearing loss.

As discussed above, the March 2004 VA audiometric examination 
showed that the veteran had an average pure tone threshold of 
37 decibels in the right ear with speech discrimination of 96 
percent correct.  He had an average pure tone threshold of 42 
decibels in the left ear with speech discrimination of 98 
percent correct.  

The December 2006 VA audiometric examination showed that the 
veteran had an average pure tone threshold of 48.75 decibels 
in the right ear with speech discrimination of 96 percent 
correct.  He had an average pure tone threshold of 46.25 
decibels in the left ear with speech discrimination of 96 
percent correct.  

The only possible interpretation of these examination results 
is that the veteran's hearing loss is at Level I in both the 
right and left ears.  Therefore, the criteria for an initial 
compensable rating have not been met.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board considered the provisions of 
38 C.F.R. § 4.86, but the results of this audiometric 
examination clearly show that these provisions are not 
applicable.

The Board has also considered the May 2005 private 
examination report received showing a diagnosis of bilateral 
high frequency noise-induced hearing loss.  The results of 
the audiometric testing are uninterpreted and there is no 
indication that such conclusions were based on an examination 
conducted by a state-licensed audiologist, which included a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85 (2007).  Thus, 
the Board must assign this evidence limited probative value.  
Regardless, the Board notes that the audiometric findings 
appear to be relatively consistent with the findings on the 
VA examinations discussed above, and would not provide a 
basis upon which to assign a compensable rating under 
Diagnostic Code 6100.

The Board has carefully reviewed the veteran's claims folder 
in its entirety, but finds no other probative evidence of 
record showing that his hearing loss disability is more 
severe for compensation purposes than demonstrated on the 
audiological evaluations discussed above.  There is no basis 
for the assignment of staged ratings.  

The Board is sympathetic to the symptoms the veteran reports 
as a result of his hearing loss disability, such as 
difficulty hearing in noisy environments.  While the Board 
finds his statements to be credible, they do not provide 
sufficient evidence on which to award a higher rating for 
bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, as 
explained above, the numeric designations correlate to a 
noncompensable disability rating.  For these reasons and 
bases, the Board finds that the preponderance of the evidence 
is against an initial compensable rating for bilateral 
hearing loss. 

In reaching this decision, the Board has considered whether 
an extraschedular rating is warranted with respect to the 
veteran's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  
However, after reviewing the record, the Board finds that 
there is no basis for further action on this question.  There 
is no objective evidence of record demonstrating that the 
veteran's service-connected hearing loss markedly interferes 
with his employment, beyond that contemplated by the rating 
schedule.  While the veteran has applied for disability 
benefits, his application has apparently been denied.  
Likewise, there is no evidence of record showing that he has 
been frequently hospitalized due to hearing loss.  Indeed, it 
does not appear that he has been hospitalized for this 
disability at all since his separation from service.  
Consequently, the Board finds that no further action on this 
matter is warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


